Citation Nr: 1009500	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  05-13 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for residuals of facial 
and shoulder wounds.

3.  Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder 
(PTSD).

4.  Entitlement to an increased evaluation for PTSD, 
currently rated as 50 percent disabling.

5.  Entitlement to a total disability evaluation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to 
January 1953.  The claimant served in an artillery unit.  
While the appellant did receive combat training, there is no 
evidence verifying that he either served in combat or that he 
was awarded any award or badge for combat service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

VA examination request worksheets regarding an April 2007 VA 
audiological examination reflect that the RO interpreted the 
Veteran's claim of entitlement to service connection for 
tinnitus as also a claim of entitlement to service connection 
for bilateral hearing loss.  The April 2007 VA examiner 
opined that the appellant's hearing loss is as least as 
likely as not a result of a mortar wound and large artillery 
noise exposure.  In a July 2007 rating decision, the RO 
granted entitlement to service connection for tinnitus based 
on medical nexus evidence linking the disability to large 
artillery noise.  No action was taken on a claim of 
entitlement to  service connection for hearing loss.

Accordingly, the issue of entitlement to service connection 
for bilateral hearing loss has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for PTSD, 
and entitlement to a total disability evaluation based upon 
individual unemployability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.
 
2.  There is no credible evidence that the Veteran suffered 
shell fragment wounds from a mortar or landmine explosion.

3.  There is no competent or credible evidence of a nexus 
between a post-service diagnosis of bilateral arthritis of 
the knees and service.

4.  The competent medical evidence does not show that the 
Veteran currently has a right shoulder disability due to 
service.

5.  There is no competent or credible evidence of a nexus 
between the post-service diagnoses of psuedophakia of the 
left eye, scars of the left eye brow and left shoulder, and 
tendinitis of the left shoulder, and service.

6.  There is no competent or credible evidence of a nexus 
between the post-service diagnosis of hypertension and 
service, to include PTSD.



CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred or aggravated 
while on active duty, and arthritis of the knees may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  Residuals of facial and shoulder wounds were not incurred 
or aggravated while on active duty.  38 U.S.C.A. §§ 1101, 
1110, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

3.  Hypertension was not incurred in or aggravated by 
service, it may not be presumed to have been so incurred, and 
it is not proximately due to, the result of, or aggravated by 
PTSD.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have 
been met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  As for 
the service connection claims, VA notified the Veteran in 
December 2002, June 2003, and August 2008 of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA provided notice of how disability 
evaluations and effective dates are assigned in March 2006.  
Pursuant to the Board's remand, VA also provided notice of 
what evidence is needed to substantiate and complete a claim 
for secondary service connection in August 2008.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  These claims were 
readjudicated in a supplemental statement of the case issued 
in November 2009.  Thus, any timing error as to notice of how 
disability evaluations and effective dates are assigned and 
as to notice of what evidence is needed to substantiate and 
complete a claim for secondary service connection was cured 
and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

VA fulfilled its duty to assist the appellant in obtaining 
identified and available evidence needed to substantiate the 
claims being adjudicated to the extent possible, and, as 
warranted by law, afforded a VA examination.  The RO obtained 
the claimant's limited service treatment and personnel 
records.  Pursuant to the Board's remand, the RO made another 
attempt to locate the Veteran's service treatment and 
personnel records.  In September 2008, the service department 
stated that the service treatment records were fire damaged, 
and that the records are moldy or brittle.  Hence, the 
service department submitted copies of all available service 
treatment and personnel records.  

In conformity with the Board's remand, the RO obtained the 
Veteran's latest VA and Vet Center treatment records.  Also, 
the RO asked the appellant in to identify pertinent medical 
records, to submit a medical opinion relating his current 
disabilities to service, and to supply evidence showing 
combat service.  The claimant did not respond.  Id.  

In February 2009, the U.S. Army and Joint Services Records 
Research Center (JSRRC) attempted to verify the appellant's 
alleged combat injury.  The RO in March 2009 prepared a 
memorandum regarding the Veteran's alleged combat injury.  In 
August and September 2009, the claimant underwent VA 
examinations addressing his PTSD and his disabilities claimed 
as a result of an alleged combat wound.  All of these actions 
were required by the directives of the Board's remand.  Id. 

VA did not provide the Veteran with an examination in 
connection with his claim of entitlement to service 
connection for hypertension, to include as secondary to the 
service-connected PTSD.  The Board finds that an examination 
is not necessary to decide the merits of this claim.  Under 
the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).
 
Admittedly, the threshold for the duty to provide an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Here, however, the evidence of record is 
sufficient to decide the claim of entitlement to service 
connection for hypertension.  The Veteran's service treatment 
records do not show a diagnosis of hypertension and the 
competent medical evidence of record does not show 
hypertension is related to active service, to include PTSD.  
At a February 2008 hearing, the appellant testified that Dr. 
H., his treating VA psychologist, had related his 
hypertension to his service-connected PTSD.  The claimant was 
afforded the opportunity to submit a statement from Dr. H., 
and the record was held open for 60 days.  The Veteran has 
not submitted a statement from Dr. H.  The VA medical records 
regarding Dr. H.'s treatment of the appellant's PTSD contains 
no opinion of Dr. H. relating hypertension to PTSD.  In light 
of the lack of competent medical evidence showing that the 
hypertension or signs and symptoms of that disability may be 
associated with active service or a service connected 
disorder, there is no reason for VA to provide an examination 
or obtain an opinion in connection with this claim.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.

1.  Entitlement to service connection for a bilateral knee 
disorder.

Governing law and regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case of a veteran who was engaged in combat with enemy 
forces during a period of war, VA shall accept as sufficient 
proof of service connection such satisfactory lay or other 
evidence of service incurrence if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

The provisions of 38 U.S.C.A. § 1154 require that the veteran 
have actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
No. 12-99, pp. 2-3 (Oct. 18, 1999), 65 Fed. Reg. 6,257 
(2000).  Service in a combat zone is not combat.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board acknowledges that there does not appear to be a 
complete set of the Veteran's service treatment and personnel 
records.  In such a case, the Board has heightened duties to 
assist and in explaining the decision.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

Analysis

The Veteran alleges that his bilateral knee disorder is the 
result of an in-service mortar or landmine explosion during 
his service in the Korean Conflict.  The first matter is to 
determine whether the appellant engaged in combat with the 
enemy. 

He was awarded the Korean Service Medal with one bronze 
service star.  Soldiers were awarded a bronze service star 
for each named campaign they participated in during the 
Korean War.  32 C.F.R. § 578.44 (2009).  There is no evidence 
that the appellant received three battle stars and an unit 
citation, as he alleges.  He did not receive the Bronze Star 
Medal.  Moreover, he did not receive the Purple Heart, as he 
claims he was to receive.  Simply put, none of the awards 
received by the Veteran is conclusive as to the issue of 
combat status.  

In this case evidence from official sources does not show 
that the Veteran's claimed combat injury actually occurred.  
The appellant's limited service treatment records do not show 
that he was treated for an injury from a mortar or landmine 
explosion.  In fact, a report of the January 1953 separation 
examination reveals that he denied any history of either eye 
trouble, a painful or "trick" shoulder, a "trick" or 
locked knee.  The report of the January 1953 separation 
examination reflects that the claimant suffered sprained left 
wrist and ankle in January 1952, but that there is no mention 
of a shrapnel wound injury, which purportedly resulted in a 
two-week hospitalization.  Indeed, the Veteran's only in-
service hospitalization took place in January 1952 at Fort 
Rucker, Alabama, when he was treated for cuts, bruises, and 
left wrist and ankle sprains incurred in a motorcycle 
accident which took place while the appellant was breaking 
restriction.  A line of duty determination concluded that 
these injuries were not incurred in the line of duty.  

While the appellant had a perforated right eardrum on the 
separation examination that fact does not establish that he 
suffered that perforation from a combat wound.  

The Veteran alleges that his unit was engaged in combat from 
April to December 1952.  The JSRRC, however, indicated that 
it could not corroborate that the Veteran's unit was engaged 
in combat in 1952.  Indeed, the JSRRC stated that the 
appellant's unit was in training from May to June 1952.  

In essence, the only indication of combat participation is 
found in the Veteran's own statements and testimony.  The 
appellant's statements and testimony are outweighed by the 
lack of objective evidence indicating such combat 
participation or presence.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence).  The Board also finds in light of the 
report from negative report from the JSRRC that the 
claimant's statements regarding his in-service combat-related 
injury are of minimal probative value and raise grave 
questions as to his credibility.  The Board therefore 
concludes that combat status has not been demonstrated in 
this case.  Moreover, the Board finds that the Veteran's 
report of a combat-related injury to be incredible.  The 
Board is not bound by the RO's implicit determination that 
the Veteran is a combat veteran in granting entitlement to 
service connection for PTSD.  It appears that the grant of 
entitlement to service connection for PTSD is based on the 
appellant receiving a bronze service star.  As discussed 
above, a bronze service star is not a combat award.

The Board has reviewed all service treatment records, all VA 
treatment records dated from 2000 to 2009, and private 
medical records dated from 1987 to 1993, as well as the 
report of the September 2009 VA examination.  Regardless of 
whether the Veteran's report of a combat injury is credible, 
these records do not include any opinion linking bilateral 
degenerative joint disease of the knees to service.  

The September 2009 VA examiner opined that based on the 
current examination, sound medical principles, and medical 
records reviewed, it is less than likely as not that the 
bilateral degenerative arthritis of the knees is related to 
an in-service injury.  The examiner noted that there was no 
concrete supportive medical evidence or any documentation to 
support the appellant's claim that he was injured by shrapnel 
in the Korean War, and that the first medical evidence of 
knee pain was about 50 years after his military service.  The 
examiner added that x-rays revealed degenerative changes but 
no evidence of a shrapnel injury.  The examiner noted that 
had the claimant been injured by a mortar shell, one would 
expect there to be more significant injuries given that the 
appellant indicated that the mortar exploded right next to 
him and propelled him through the air, resulting in him 
landing on his left knee.  The examiner indicated that with 
such a mechanism of injury, one would expect more significant 
findings to the left knee, but that the x-ray for the left 
knee shows about the same amount of joint degeneration for 
the left knee as the right knee.  Also, these records do not 
reveal any competent evidence of degenerative joint disease 
of the knees during service or within a year of the Veteran's 
separation from active duty.  

Currently, the only evidence of record supporting the claim 
that the bilateral arthritis of the knees is due to service 
are the statements of the Veteran.  His lay opinion does not 
constitute competent medical evidence and lack probative 
value.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

There is competent evidence that the Veteran now has 
bilateral arthritis of the knees; however, without competent 
evidence linking that disorder to service, the benefit sought 
on appeal cannot be granted.  Therefore, neither direct nor 
presumptive service connection is warranted for a bilateral 
knee disorder.  The claim is denied.

2.  Entitlement to service connection for residuals of facial 
and shoulder wounds.

Analysis 

As noted above, the Board has determined that the Veteran did 
not engage in combat with the enemy and that there is no 
credible evidence that he suffered shell fragment wounds from 
a mortar or landmine explosion.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997).

To be present as a current disability, the claimed condition 
must be present at the time of the claim for benefits, as 
opposed to sometime in the distant past.  Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that 
there be a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability 
subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).

The Board has reviewed all service treatment records, all VA 
treatment records dated from 2000 to 2009, and private 
medical records dated from 1987 to 1993, as well as the 
report of the September 2009 VA examination.  These records 
do not show that he currently has or has had a right shoulder 
disability since he filed his claim in December 2002.  The 
September 2009 VA examiner stated that there was no diagnosis 
because the Veteran denied a right shoulder injury and 
because there was no pathology to warrant a diagnosis as 
evidenced by a benign examination and normal x-rays.  The 
Board also notes that refractive error, as noted in a March 
1987 private treatment record, is considered a congenital 
defect which is not subject to service connection.  38 C.F.R. 
§ 3.303(c).

Moreover, these records do not include any opinion linking 
psuedophakia of the left eye, scars of the left eye brow and 
left shoulder, and tendinitis of the left shoulder, to 
service.  The September 2009 VA examiner opined that based on 
the current exam, sound medical principles, and medical 
records reviewed, it was less than likely as not that the 
facial and left shoulder scars and the left shoulder 
tendinitis are related to an in-service injury.  The examiner 
noted that there was no concrete supportive medical evidence 
or any documentation to support the appellant's claim that he 
was injured by shrapnel in the Korean War, even though scars 
were present, and that the first medical evidence of left 
shoulder pain was about 50 years after his military service.  
The examiner added that x-rays of the face and left shoulder 
revealed no evidence of a shrapnel injury.  The examiner 
noted that had the claimant been injured by a mortar shell, 
one would expect there to be more significant injuries as he 
indicated that the mortar exploded right next to him and 
propelled him through the air.

Currently, the only evidence of record supporting the claim 
that facial and shoulder wounds are due to service are the 
statements of the Veteran.  His lay opinion does not 
constitute competent medical evidence and lack probative 
value.  Routen.  

There is no competent evidence that the Veteran has a right 
shoulder disability, and there is competent evidence that the 
Veteran now has psuedophakia of the left eye, scars of the 
left eye brow and left shoulder, and tendinitis of the left 
shoulder.  However, without competent evidence linking the 
diagnosed disabilities to service, the benefit sought on 
appeal cannot be granted.  Therefore, direct service 
connection is not warranted for residuals of facial and 
shoulder wounds.  The claim is denied.

3.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.

Governing law and regulations

Certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a nonservice-connected disability which is 
aggravated by a service connected disability.  In such an 
instance, a veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Board has reviewed all service treatment records, all VA 
treatment records dated from 2000 to 2009, and private 
medical records dated from 1987 to 1993, as well as the 
reports of the July 2003 and August 2009 VA examinations.  
These records do not include any opinion linking hypertension 
either to service or to PTSD.  These records also do not 
reveal any competent evidence of hypertension during service 
or within a year of the Veteran's separation from active 
duty.  Significantly, no service treatment record, including 
the retirement examination, contains a diagnosis of 
hypertension.  

Currently, the only evidence of record supporting the claim 
that hypertension is due to service, to include PTSD, are the 
statements of the Veteran.  His lay opinion does not 
constitute competent medical evidence and lack probative 
value.  Routen.  

The Veteran testified that Dr. H., his treating VA 
psychologist related hypertension to his PTSD.  Notably, 
however, a lay person's account of what a physician 
purportedly said, filtered as it is through a lay person's 
sensibilities, is not competent medical evidence.  Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).  

There is competent evidence that the Veteran now has 
hypertension; however, without competent evidence linking 
hypertension to either service or his PTSD, the benefit 
sought on appeal cannot be granted.  

The claim is denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for residuals of facial and 
shoulder wounds is denied.

Entitlement to service connection for hypertension, to 
include as secondary to PTSD, is denied.




REMAND

In a July 2003 VA Form 21-4142, the Veteran authorized the 
release of records of Dr. James Goodwin.  A July 2003 
statement from Dr. Goodwin reflects that he had treated the 
claimant since February 1989.  The appellant filed his claim 
for an increased rating for PTSD in December 2002.  Since Dr. 
Goodwin's treatment occurred during the appellate period, his 
records must be obtained.

As stated above, a claim of entitlement to service connection 
for bilateral hearing loss has been raised.  Accordingly, 
appellate review of the Veteran's claim of entitlement to a 
total disability rating based on individual unemployability 
must be deferred because that issue is inextricably 
intertwined and must first be addressed by the RO.  Hoyer v. 
Derwinski, 1 Vet. App. 208 (1991); Harris v. Derwinski, 1 
Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should attempt to obtain the 
treatment records from Dr. Goodwin 
pertaining to any care provided for PTSD 
since December 2001.  The RO should 
associate any obtained records with the 
Veteran's claim folder.

2.  The RO must adjudicate the issue of 
entitlement to service connection for 
bilateral hearing loss.  The Veteran is 
hereby informed that the Board may only 
exercise appellate jurisdiction over these 
issues if he perfects an appeal thereto.

3.  Thereafter, the RO must readjudicate 
the claims of entitlement to an increased 
rating for PTSD, and entitlement to a 
total disability rating based on 
individual unemployability.  If any 
benefit is not granted, the appellant and 
his representative must be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


